287 F.3d 1325
UNITED STATES of America, Plaintiff-Appellee,v.SIGMA INTERNATIONAL, INC., d.b.a. Sigma U.S.A., Inc., Charles Sternisha, et al., Defendants-Appellants.
No. 97-2618.
United States Court of Appeals, Eleventh Circuit.
April 8, 2002.

William Frederic Jung, Black & Jung, John M. Fitzgibbons, The Law Offices of John M. Fitzgibbons, Tampa, FL, Mark Richard Lipinski, Bradenton, FL, for Defendants-Appellants.
David Paul Rhodes, Tamra Phipps, Tampa, FL, Jeffrey A. Clair, Dept. of Justice, Civil Appellate Division, Washington, DC, for Plaintiff-Appellee.
Appeals from the United States District Court for the Middle District of Florida (No. 95-00089-CR-T-24C); Susan C. Bucklew, Judge.
(Opinion March 15, 2001, 244 F.3d 841, 11th Cir., 2001)
Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, BIRCH, DUBINA, BLACK, CARNES, BARKETT, HULL and MARCUS, Circuit Judges.*
BY THE COURT:
A member of this court in active service having requested a poll on whether rehearing en banc should be granted, and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,
IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's opinion is hereby VACATED.



Notes:


*
 Judge Charles R. Wilson has recused himself and will not participate